Exhibit 10.2

[FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT (TIME

VESTED AND DOUBLE TRIGGER)]

RESTRICTED STOCK UNIT AWARD AGREEMENT UNDER THE DREAMWORKS ANIMATION SKG, INC.
2008 OMNIBUS INCENTIVE COMPENSATION PLAN, dated as of «Month» «Day», «Year»,
between DreamWorks Animation SKG, Inc. (the “Company”), a Delaware corporation,
and «First» «Last».

This Restricted Stock Unit Award Agreement (the “Award Agreement”) sets forth
the terms and conditions of an award of «Restricted_Shares» restricted stock
units (the “Award”) that are subject to the terms and conditions specified
herein (“RSUs”) and that are granted to you under the DreamWorks Animation SKG,
Inc. 2008 Omnibus Incentive Compensation Plan (the “Plan”). This Award
constitutes an unfunded and unsecured promise of the Company to deliver (or
cause to be delivered) to you, subject to the terms of this Award Agreement, a
share of the Company’s Class A Common Stock, $0.01 par value (a “Share”), as set
forth in Section 3 below.

THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE DISPUTE RESOLUTION PROVISIONS SET
FORTH IN SECTION 10. BY SIGNING YOUR NAME BELOW, YOU WILL HAVE CONFIRMED YOUR
ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.

SECTION 1. The Plan. This Award is made pursuant to the Plan, all the terms of
which are hereby incorporated in this Award Agreement. In the event of any
conflict between the terms of the Plan and the terms of this Award Agreement,
the terms of this Award Agreement shall govern. In the event of any conflict
between the terms of this Award Agreement and the terms of any individual
employment agreement between you and the Company or any of its Affiliates (an
“Employment Agreement”), the terms of your Employment Agreement will govern.

SECTION 2. Definitions. Capitalized terms used in this Award Agreement that are
not defined in this Award Agreement have the meanings as used or defined in the
Plan. As used in this Award Agreement, the following terms have the meanings set
forth below:

“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the City of New York.

“Cause” (a) shall have the meaning set forth in your Employment Agreement or
(b) if there is no definition set forth in your Employment Agreement or if you
do not have an Employment Agreement, shall mean the occurrence of any of the
following events:

(i) your fraud, misappropriation, embezzlement or misuse of funds or property
belonging to the Company;



--------------------------------------------------------------------------------

(ii) your failure, following notice from the Company, to substantially perform
your duties to the Company (other than as a result of incapacity due to physical
or mental illness);

(iii) your conviction of, or entry of a plea of guilty or nolo contendre to, a
felony or a crime involving moral turpitude;

(iv) any willful act, or failure to act, by you in bad faith to the material
detriment of the Company; or

(v) your material non-compliance with established Company policies and
guidelines (after which you have been informed in writing of such policies and
guidelines and you have failed to cure such non-compliance).

“Change of Control” (a) shall have the meaning set forth in your Employment
Agreement or (b) if there is no definition set forth in your Employment
Agreement, shall have the meaning set forth in the Plan.

“Good Reason” (a) shall have the meaning set forth in your Employment Agreement
or (b) if there is no definition set forth in your Employment Agreement or if
you do not have an Employment Agreement, shall mean the occurrence of either of
the following events:

(i) a change of your principal place of employment to a location more than 50
miles from your principal place of employment immediately prior to the change;
or

(ii) a reduction of more than 10% in your annual base salary, other than a
reduction that is consistent and proportional with an overall reduction in the
base salaries of all similarly situated employees of the Company.

“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and other interpretive guidance promulgated
thereunder, as in effect from time to time.

“Settlement Date” means the date on which you become entitled to delivery of
Shares in settlement of the RSUs subject to this Award Agreement, as provided in
Section 3(a) or 3(b) of this Award Agreement.

SECTION 3. Vesting and Settlement. (a) Regularly Scheduled Settlement. (i) On
each Settlement Date set forth below, you shall become entitled to delivery of
Shares in settlement of the number of RSUs that corresponds to such Settlement
Date, as specified in the chart below, provided that you must be actively
employed by the Company or an Affiliate on the relevant Settlement Date, except
(A) as otherwise determined by the Committee in its sole discretion, (B) as set
forth in Section 3(a)(ii) or (iii) below or (C) as otherwise provided in your
Employment Agreement.

 

2



--------------------------------------------------------------------------------

Scheduled Settlement Date

   Aggregate Percentage
Settled    Aggregate Number of
Restricted Stock Units Settled

«Settlement_Date_1»

   25    «RSU1»

«Settlement_Date_2»

   50    «RSU2»

«Settlement_Date_3»

   75    «RSU3»

«Settlement_Date_4»

   100    «RSU4»

(ii) In the event that, prior to the final Settlement Date, you commence an
unpaid leave of absence in accordance with the Company’s policies as in effect
from time to time, your RSUs will remain outstanding pursuant to the terms of
this Section 3(a)(ii). Solely for purposes of this Award Agreement, your
employment with the Company and its Affiliates will be deemed to continue until
the earlier of (A) the six-month anniversary of the date that your unpaid leave
of absence began and (B) March 15 of the year following the year in which your
unpaid leave of absence began (the earlier of such dates, the “Final Return
Date”). Therefore, any RSUs that are outstanding on the date your unpaid leave
of absence began will remain outstanding until the Final Return Date and, if a
Settlement Date occurs during that period, will be settled on the relevant
Settlement Date. If you return to active employment prior to the Final Retention
Date, your unsettled RSUs will remain outstanding following that date in
accordance with their terms. In the event that you do not return to active
employment with the Company or its Affiliates prior to the Final Return Date,
then except as set forth in your Employment Agreement or as otherwise determined
by the Committee in its discretion, your rights with respect to all outstanding
RSUs will immediately terminate upon the Final Return Date, and you will be
entitled to no further payments or benefits with respect thereto.

(iii) In the event that your employment with the Company is subject to an
Employment Agreement, and prior to the expiration or termination of such
Employment Agreement, the Company determines that you shall no longer be
required to perform services for the Company or its Affiliates as specified in
your Employment Agreement even though your Employment Agreement will remain in
effect until its scheduled expiration date, then provided that you continue to
comply with the terms of your Employment Agreement, solely for purposes of
Sections 3 and 4 of this Award Agreement, you will be deemed to remain employed
until the earlier of (A) the scheduled expiration date of your Employment
Agreement and (B) March 15 of the year following the year in which you ceased to
perform services for the Company and its Affiliates. Upon the earlier of the
events described in clauses (A) and (B) of the immediately preceding sentence,
your employment with the Company and its Affiliates will be deemed to terminate,
and your rights with respect to any RSUs the Settlement Date of which has not
yet occurred will terminate, and you will be entitled to no further payments or
benefits with respect thereto. For the avoidance of doubt, in no event will the
scheduled expiration of your Employment Agreement be deemed to be a termination
of

 

3



--------------------------------------------------------------------------------

your employment without Cause or for Good Reason for purposes of Section 3(b) of
this Award Agreement.

(b) Settlement following a Change of Control. Subject to the last sentence of
this Section 3(b) and to the procedures set forth herein, if, during the
one-year period following a Change of Control, your employment is terminated by
the Company without Cause or you terminate your employment for Good Reason, then
the date of such termination will be deemed to be the Settlement Date of any
then outstanding RSUs. Notwithstanding any provision of this Award Agreement to
the contrary, you will not be entitled to terminate your employment for Good
Reason for purposes of this Award Agreement as the result of any event specified
in clause (i) or (ii) of the definition of Good Reason unless, within ninety
(90) days following the occurrence of such event, you give the Company written
notice of the occurrence of such event, which notice sets forth the exact nature
of the event and the conduct required to cure such event. The Company shall have
thirty (30) days from the receipt of such notice within which to cure (such
period, the “Cure Period”). If, during the Cure Period, such event is remedied,
then you will not be permitted to terminate your employment for Good Reason as a
result of such event. If, at the end of the Cure Period, the event that
constitutes Good Reason has not been remedied, you will be entitled to terminate
your employment for Good Reason during the sixty (60) day period that follows
the end of the Cure Period. Notwithstanding the foregoing, in the event that
your Employment Agreement specifically provides for vesting and/or settlement of
any RSUs upon or following a Change of Control, the terms of your Employment
Agreement will govern.

(c) Delivery of Shares. On each Settlement Date, the Company shall deliver to
you one Share for each RSU that is scheduled to be settled on such date in
accordance with the terms of this Award Agreement.

(d) Change of Control under the Plan. For the avoidance of doubt, pursuant to
Section 8 of the Plan, in the event of a Change of Control, unless provision is
made in connection with such Change of Control for (i) assumption of the RSUs or
(ii) substitution for the RSUs of new restricted stock units covering stock of a
successor corporation or its “parent corporation” (as defined in Section 424(e)
of the Code) or “subsidiary corporation” (as defined in Section 424(f) of the
Code) with appropriate adjustments as to the number and kinds of shares subject
thereto, all outstanding RSUs that you hold shall automatically vest as of
immediately prior to such Change of Control, and you shall be entitled to
delivery of one Share for each such RSU (or, in accordance with Section 7(c) of
the Plan, a cash payment equal to the Fair Market Value of a Share for each such
RSU) upon such Change of Control.

SECTION 4. Forfeiture of RSUs. Unless the Committee determines otherwise, and
except as otherwise provided in Section 3 of this Award Agreement or in your
Employment Agreement, if the Settlement Date with respect to any RSUs awarded to
you pursuant to this Award Agreement has not occurred prior to the date on which
your employment with the Company and its Affiliates terminates, your rights with
respect to such RSUs shall immediately terminate, and you will be entitled to no
further payments or benefits with respect thereto.

 

4



--------------------------------------------------------------------------------

SECTION 5. Voting Rights; Dividend Equivalents. Prior to the date on which
Shares are delivered to you in settlement of RSUs pursuant to this Award
Agreement, you shall not be entitled to exercise any voting rights with respect
to the Shares underlying such RSUs and shall not be entitled to receive
dividends or other distributions with respect to such Shares.

SECTION 6. Non-Transferability of RSUs. Unless otherwise provided by the
Committee in its discretion, RSUs may not be sold, assigned, alienated,
transferred, pledged, attached or otherwise encumbered except as provided in
Section 9(a) of the Plan. Any purported sale, assignment, alienation, transfer,
pledge, attachment or other encumbrance of RSUs in violation of the provisions
of this Section 6 and Section 9(a) of the Plan shall be void.

SECTION 7. Withholding, Consents and Legends. (a) Withholding. The delivery of
Shares or cash pursuant to Section 3(c) or 3(d) of this Award Agreement, as the
case may be, is conditioned on satisfaction of any applicable withholding taxes
in accordance with Section 9(d) of the Plan. In the event that there is
withholding tax liability in connection with the settlement of RSUs, you may
satisfy, in whole or in part, any withholding tax liability by having the
Company withhold from the number of Shares you would be entitled to receive upon
settlement of the RSUs, a number of Shares having a Fair Market Value (which
shall either have the meaning set forth in the Plan or shall have such other
meaning as determined by the Company in accordance with applicable withholding
requirements) equal to such withholding tax liability.

(b) Consents. Your rights in respect of the RSUs are conditioned on the receipt
to the full satisfaction of the Committee of any required consents that the
Committee may determine to be necessary or advisable (including, without
limitation, your consenting to the Company’s supplying to any third-party
recordkeeper of the Plan such personal information as the Committee deems
advisable to administer the Plan).

(c) Legends. The Company may affix to certificates for Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under any applicable securities laws). The Company may advise the transfer agent
to place a stop order against any legended Shares.

SECTION 8. Successors and Assigns of the Company. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.

SECTION 9. Committee Discretion. The Committee shall have full and plenary
discretion with respect to any actions to be taken or determinations to be made
in connection with this Award Agreement, and its determinations shall be final,
binding and conclusive.

SECTION 10. Dispute Resolution. (a) Jurisdiction and Venue. Notwithstanding any
provision in your Employment Agreement, you and the Company

 

5



--------------------------------------------------------------------------------

irrevocably submit to the exclusive jurisdiction of (i) the United States
District Court for the District of Delaware and (ii) the courts of the State of
Delaware for the purposes of any suit, action or other proceeding arising out of
this Award Agreement or the Plan. You and the Company agree to commence any such
action, suit or proceeding either in the United States District Court for the
District of Delaware or, if such suit, action or other proceeding may not be
brought in such court for jurisdictional reasons, in the courts of the State of
Delaware. You and the Company further agree that service of any process,
summons, notice or document by U.S. registered mail to the other party’s address
set forth below shall be effective service of process for any action, suit or
proceeding in Delaware with respect to any matters to which you have submitted
to jurisdiction in this Section 10(a). You and the Company irrevocably and
unconditionally waive any objection to the laying of venue of any action, suit
or proceeding arising out of this Award Agreement or the Plan in (A) the United
States District Court for the District of Delaware or (B) the courts of the
State of Delaware, and hereby and thereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.

(b) Waiver of Jury Trial. You and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement or the Plan.

(c) Confidentiality. You hereby agree to keep confidential the existence of, and
any information concerning, a dispute described in this Section 10, except that
you may disclose information concerning such dispute to the court that is
considering such dispute or to your legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).

SECTION 11. Notice. All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three Business Days after they have been mailed by U.S.
registered mail, return receipt requested, postage prepaid, addressed to the
other party as set forth below:

 

6



--------------------------------------------------------------------------------

If to the Company:   

DreamWorks Animation SKG, Inc.

1000 Flower Street

Glendale, CA 91201

Attention: General Counsel

Telecopy :

If to you:   

«First» «Last»

«Street» «Unit»

«City», «State» «Postal_Code»

The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.

SECTION 12. Headings. Headings are given to the Sections and subsections of this
Award Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Award Agreement or any provision thereof.

SECTION 13. Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that, except as set forth in Section 14(d) of this Award
Agreement, any such waiver, amendment, alteration, suspension, discontinuance,
cancelation or termination that would materially and adversely impair your
rights under this Award Agreement shall not to that extent be effective without
your consent (it being understood, notwithstanding the foregoing proviso, that
this Award Agreement and the RSUs shall be subject to the provisions of
Section 7(c) of the Plan).

SECTION 14. Section 409A. (a) It is intended that the provisions of this Award
Agreement comply with Section 409A, and all provisions of this Award Agreement
shall be construed and interpreted in a manner consistent with the requirements
for avoiding taxes or penalties under Section 409A.

(b) Neither you nor any of your creditors or beneficiaries shall have the right
to subject any deferred compensation (within the meaning of Section 409A)
payable under this Award Agreement to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment. Except as
permitted under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to you or for your benefit under this Award Agreement may
not be reduced by, or offset against, any amount owing by you to the Company or
any of its Affiliates.

(c) If, at the time of your separation from service (within the meaning of
Section 409A), (i) you shall be a specified employee (within the meaning of
Section 409A and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount

 

7



--------------------------------------------------------------------------------

payable hereunder constitutes deferred compensation (within the meaning of
Section 409A) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company shall not pay such amount on the
otherwise scheduled payment date but shall instead pay it, without interest
(except as otherwise provided in your Employment Agreement), on the first
business day after such six-month period.

(d) Notwithstanding any provision of this Award Agreement to the contrary, in
light of the uncertainty with respect to the proper application of Section 409A,
the Company reserves the right to make amendments to this Award Agreement as the
Company deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A. In any case, you shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on
you or for your account in connection with this Award Agreement (including any
taxes and penalties under Section 409A), and neither the Company nor any of its
Affiliates shall have any obligation to indemnify or otherwise hold you harmless
from any or all of such taxes or penalties.

SECTION 15. Counterparts. This Award Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

IN WITNESS WHEREOF, the parties have duly executed this Award Agreement as of
the date first written above.

 

DREAMWORKS ANIMATION SKG, INC.,   by         Name:     Title: «FIRST» «LAST»    
         

 

8